Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Election


1.	Applicant’s election of claims 12-24 without traverse in the reply filed on May 12, 2022, is acknowledged.  
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. 
The requirement is deemed proper and is therefore made FINAL.



Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on August 7, 2020, has been considered and initialed by the Examiner. 



Claim Rejections – 35 USC 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 17, the phrase, “embodiments A1-A15” is indefinite.  It is unclear what it meant by this phrase.


Claim Rejections – 35 USC § 102(a)(1)

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 12-13, 15-16 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bard (U.S. 4,680,076) as evidence by Koch (U.S. 6,439,550).
	Bard discloses epoxy thermosets that can serve as a high temperature adhesive (abstract) which includes amine terminated sulfone oligomer mixed with a diglycidyl ether, with Polamine 1000 added (column 10, lines 34-40) where Polamine 1000 is polytetrahydrofuran, as evidenced by Kock in column 6, lines 45-55, as in claims 12, 15-16.
	Concerning claims 13 and 24, Bard discloses a polyepoxy component and an additional polyepoxy component added to form a precursor (column 6, lines 33-48).
	Concerning claim 22, Bard does not appear to disclose a species comprising non-aromatic carbon-carbon double bonds.
	Concerning claim 23, Bard discloses aluminum sheets (column 8, lines 20-25).

Claim Objection

7.	Claims 14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited structural adhesive film further including an epoxy functional chemical species in a first weight ratio of greater than 0.05:1.00 and less than 4.0:1.0.  The closest prior art does not teach or suggest the recited structural adhesive film further including a coupling agent comprising one or more functional groups selected from amine, hydroxy and epoxide and one or more functional groups selected from alkoxy silane groups.  The closest prior art does not teach or suggest the recited structural adhesive film further including the amine terminated branched polytetrahydrofuran polymer in a second weight ratio of greater than 1.2:1.0 and less than 3.0:1.0.  The closest prior art does not teach or suggest the recited structural adhesive film further including a third weight ratio of greater than 0.010:1.000 and less than 0.300:1.000.  The closest prior art does not teach or suggest the recited structural adhesive film further including an amine terminated branched polytetrahydrofuran polymer has a Mw of greater than 9000 g/mol and less than 15000 g/mol.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781